The partition agreement mentioned in the opinion was in fact dated July 29, 1929, as pointed out in the application for rehearing, and the deeds and mortgage which such agreement provides shall be executed bear a date prior to July 29, 1929, but the bill alleges that the deeds were executed in compliance with the intent, spirit, and purpose of the partition agreement, or in consideration of the agreement, respectively, and that the mortgage was executed after the terms of the settlement had been fully agreed on, and before it was reduced to writing.
It is not necessary that there should have been a written agreement to explain the purpose and effect and consideration of the several deeds and mortgage. The partition was effected by the execution of the deeds. The execution of the mortgage in consideration of the assumption of certain debts is alleged to have been pursuant to a verbal agreement, which was later reduced to writing, and signed. The fact that by the terms of such writing the deeds and mortgage appear to be for future execution does not impair their effect as having already been executed. True, the agreement should more properly have recited the history of the transactions more accurately to show that the deeds and mortgage had then been executed, and then to stipulate the exact nature of their purpose as descriptive of the consideration. But since it does show what the agreement is, the fact that some of it had then been perfected, though not so *Page 276 
recited, does not impeach the validity of any of it.
It is not at all necessary that the administrator of Victoria shall convey the little house to Ozzie in order that he shall secure a good title. All the debts are alleged to be paid, likewise all the costs except a part of the commissions of the administrator. The court will so arrange its decree as that complainant must pay that as a condition to relief. When so, the administrator has no further interest, and Ozzie will need no deed from him. All the equitable rights of the parties are within the control of the court to be decreed to each as he is entitled, which we have fully described.
We do not think that there appears any error in our former opinion which needs alteration.
The application for rehearing is overruled.